DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 06/28/2019 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 

In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “maintaining first and second sets of task queues that have different performance characteristics”, “updating, based on the collected performance metrics, a scheduling algorithm for assigning program tasks to queues in the first 

In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale:
The limitations “collecting performance metrics relating to processing of program tasks from the first and second sets of task queues” and “receiving a particular program task associated with a user transaction” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" 
Multiple recitations of the limitation “by a server computer system” is applying the judicial exceptions on a generic computer. “Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions” so therefore applying judicial exceptions on a server computer system which is a generic computer does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)). 

In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale:
The limitations “collecting performance metrics relating to processing of program tasks from the first and second sets of task queues” and “receiving a particular program task associated with a user transaction” represent insignificant, extra-solution activities. The limitation “collecting performance metrics relating to processing of program tasks from the first and second sets of task queues” is well-understood, routine, or conventional because is it directed to “storing and retrieving information in memory” (see 115 USPQ2d 1681 Versata Dev. Group, Inc. v. SAP Am., Inc.) and the limitation “receiving a Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea.
Multiple recitations of the limitation “by a server computer system” is applying the judicial exceptions on a generic computer and therefore does not provide significantly more.

6.	As per claim 2, it is a dependent claim of claim 1, so it is rejected for the same reasons as claim 1. The additional limitation of “wherein the first and second sets of task queues having different performance characteristics constitutes the first set of task queues including blocking  queues and the second set of task queues including non-blocking queues” is directed to a mental process because it can be done in the human mind. A human mind could remember two sets of lists wherein the lists have different characteristics and the tasks in the list could be executed serially or concurrently.

7.	As per claim 3, it is a dependent claim of claim 1, so it is rejected for the same reasons as claim 1. The additional limitation of “execution times associated with executing of each 

8.	As per claim 4, it is a dependent claim of claim 1, so it is rejected for the same reasons as claim 1. The additional limitation of “selecting the first set of task queues in response to determining that the particular task queue supports a particular quality of service parameter” is directed to a mental process because it can be done in the human mind. A human mind could choose a particular list of tasks because the particular list of tasks satisfies a particular parameter. 

9.	As per claims 5-6, they are dependent claim of claim 1, so they are rejected for the same reasons as claim 1. The additional limitations “repeatedly updated scheduling algorithm” and “reassigning the assigned particular program task to a different task queue” are mental processes because a human could repeat the updating of the updated scheduling algorithm by changing the scheduling algorithm from round-robin to random scheduling and because a human could choose a different task queue to assign a particular task.

10.	As per claim 7, it is a dependent claim of claim 1, so it is rejected for the same reasons as claim 1. The additional limitation of “receiving a different program task associated with the user 

11.	As per claims 8-9, and 14-16, they are rejected for the same reasons as claims 1-3 above. 

As per claims 10-13 and 17-20, they are dependent claims of claims 8 and 15. Therefore it is rejected for the same reasons as claims 8 and 15 above. 
The limitation of “wherein the selecting includes, in response to determining that data to be used to process a given program task is located, selecting the first set of task queues for the given program task” (claim 10) is directed to a mental process. It is a mental process because a human could select a task list when the data required for the task is located. The additional element “in a database that is external to the server computer system” recites a generic computing component so it does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and does not provide significantly more.
The limitation “selecting the first set of task queues in response to determining that an insufficient amount of performance metrics have been collected to estimate execution times for a different program task of the plurality of program tasks” (claim 11) is directed to a mental process. The additional elements in its parent claim, alone or in combination do not integrate the judicial exceptions into a practical application and do not provide significantly more. 

	The limitation “reassigning the assigned particular program task to a different task queue” (claim 12) is directed to a mental process. A human could choose a different list of tasks to assign a particular task when the time to finish a task was longer than the estimated time to finish the particular task. 
The limitation of “selecting the first set of task queues in response to determining that the particular task queue supports a particular quality of service parameter” (claim 13) is directed to a mental process because it can be done in the human mind. A human mind could choose a particular list of tasks because the particular list of tasks satisfies a particular parameter.
The limitation “to adjust the threshold amount of time based on a first number of program tasks assigned to the set of blocking queues and a second number of program tasks assigned to the set of non-blocking queues” (claim 17) is directed to a mental process because it can be done in the human mind. A human could modify the threshold amount of time in the same way that a human can adjust the threshold amount of time directed to reading two books based on how many pages are still left to be read in each book.
The limitation “to select the set of blocking queues for a different one of the same type of program task in response to a determination that the failure indication is set for the type of program task” (claim 18) is directed to a mental process because humans could use their judgement to select a set of blocking queues for another task of the same type as a task with an indication that a task of that type will fail. The additional element “wherein the collected 
	The limitation “one of a plurality of processing cores included in the processor” (claim 19) recites a generic computing component and therefore does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and does not provide significantly more.
The limitation of “plurality of processing cores is associated with two or more blocking queues of the set of blocking queues” (claim 20) recites a generic computing component and does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and does not provide significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 8,413,161 B2 herein Blackburn) and in view of Chen et al. (CN106408301A herein Chen).
The mappings for Chen have been made using the translation of CN106408301A.
As per claim 1, Blackburn teaches the invention substantially as claimed including A method, comprising: 
maintaining, by a server computer system, first and second sets of task queues that have different performance characteristics (Fig. 1, 100 multiple processor computing system, 120, 122, 124 (as first and second sets of task queues); Col. 5 lines 5-9 CPU 1 110 is associated with the set of work queues 1120 and only executes tasks placed in the set of work queues 1 120. Similarly, CPU 2 112 is associated with the set of work queues 2 122, and CPU N 114 is associated with the set of work queues N 124; Col. 5 lines 10-12 Each of the illustrated set of work queues has a number of different queues that, for example, contain tasks of differing execution priorities; Col. 8 lines 3-5 Further embodiments are able to include any number of queues with different priority levels and therefore any number of types of queues); 
collecting, by the server computer system, performance metrics relating to processing of program tasks from the first and second sets of task queues (Col. 4, lines 32-34 The presented algorithm monitors the processing load of a processor at various set times; Col. 5 lines 45-49 The task distribution process of one embodiment determines processing loading with respect to tasks of a particular priority by iteratively determining, for each work queue priority within the set of work queues, a composite queue size; Col. 5 lines 56-60 determines composite queue size values as a mean value of the number of tasks that are in each type of work ; 
updating, by the server computer system based on the collected performance metrics, a scheduling algorithm for assigning program tasks to queues in the first and second sets of task queues (Col. 9 lines 8-12 The updating a local queue availability flag process 200 is embodied in one embodiment in a local flag maintenance processor program 176 and maintains the proper value of the local queue availability flag for each processor; Col. 9 lines 38-43 determines if the local queue availability flag for the local processor, which indicates if the work queues for the local processor are or are not available to accept new tasks, should be changed based on the work queue size of the work queues associated with the local processor; Col. 7 line 12 multiple processors of an SMP server); 
receiving, by the server computer system, a particular program task (Fig. 1, 3, 100 multiple processor computing system, 302 receive a new task to dispatch; Col. 7 lines 55-56 One source of tasks to be assigned to the various processors is through network messages received from a network interface); 
selecting, by the server computer system using the updated scheduling algorithm, the first set of task queues for the particular program task (Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task; Col. 7 lines 14-17 Each pair of queue availability flags in one embodiment is associated with a respective set of work queues and indicates an ability of the associated set of work queues to accept a new task. In one ; and 
assigning, by the server computer system based on the selecting, the particular program task in a particular task queue in the first set of task queues (Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the work queue associated with the identified green queue availability flag).

Blackburn fails to specifically teach task associated with a user transaction.
	
	However, Chen teaches task associated with a user transaction ([0011] 67 lines 1-2 S1: The transaction authorization terminal receives the transaction data information uploaded by the client, and the transaction information is sent by the user to the client).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn with the teachings of Chen because Chen’s teaching of associating authentication with a user transaction provides improved security (see Chen, [0007] lines 1-3 one of the objectives of the present invention is to provide a method for improving the security of transaction instructions, which can improve the security of transaction instructions).
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn and Chen, as applied to claim 1 above, and in view of Chang et al. (US 2019/0163524 Al herein Chang).

As per claim 2, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches wherein the first and second sets of task queues having different performance characteristics constitutes the first set of task queues and the second set of task queues (Blackburn Fig. 1, 120, 122, 124, Col. 5 lines 5-9 CPU 1110 is associated with the set of work queues 1120 and only executes tasks placed in the set of work queues 1 120. Similarly, CPU 2 112 is associated with the set of work queues 2 122, and CPU N 114 is associated with the set of work queues N 124; Col. 5 lines 10-12 Each of the illustrated set of work queues has a number of different queues that, for example, contain tasks of differing execution priorities).

Blackburn and Chen fail to teach the task queues including blocking queues and non-blocking queues.

However, Chang teaches including blocking queues and including non-blocking queues (Abstract lines 6-8 determine…a to-be-processed task queue; Fig. 2, 203-204; [0006-0007] lines 1-2 the to-be-processed task queue is a concurrent/serial task queue; [0048] lines 1-4 process a plurality of the to-be-processed tasks in the to-be-processed task queue based on the type (for example, a concurrent task queue or a serial task queue); [0074] lines 1-5 may upload 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn and Chen by altering the sets of queues with Chang’s teachings so that the sets of queues would be to be sets of serial (blocking) and concurrent (non-blocking) queues because blocking queues follow serial processing which allows for tasks to be processed according to priority (see Chang, [0054] lines 6-8 the to-be-processed task at the head of the serial task queue as a first task, and executing following serial processing; [0072] lines 12-14 arranging the to-be-uploaded event of low priority into the rear of the to-be-uploaded event queue) and because non-blocking queues allow for other tasks to be executed when one task is idle (see Chang, [0013] lines 3-7 for adding, in response to the to-be-processed task queue being unempty and an idle thread existing in a first thread pool, at least a part of the to-be-processed tasks in the to-be-processed task queue to the first thread pool).
		
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn and Chen, as applied to claim 1 above, and in view of Fan et al. (CN103488691A herein Fan).
The mappings for Fan have been provided using the translation of CN103488691A.

As per claim 3, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches wherein the performance metrics associated with executing, by a processor core, of each processed program task, and wherein the selecting is performed by (Blackburn Col. 1 lines 9-11 accurately determining computing processor pending process queue :
using the updated scheduling algorithm (Blackburn Col. 9 lines 8-12 The updating a local queue availability flag process 200 is embodied in one embodiment in a local flag maintenance processor program 176 and maintains the proper value of the local queue availability flag for each processor; Col. 11 lines 63-66 The processing determines, at 310, if the examined queue availability flag is "green," thereby indicating the availability of the work queue associated with the examined queue availability flag to accept a task); and
selecting the first set of task queues (Blackburn Col. 2 lines 24-26 selecting a work queue associated with a processor within a multiple processor architecture to assign a new task; Col. 5 lines 18-20 refers to the "set of work queues" associated with a particular processor as a "work queue").

	Blackburn and Chen fail to teach performance metrics include execution times; estimating an execution time for the particular program task; and in response to determining that the estimated execution time reaches a particular threshold value.

	However, Fan teaches performance metrics include execution times ([0021] 160 lines 1-2 obtaining the sum of the execution time of the predecessors of the current task queues; [0053] 363 The historical data and manual configuration data collected);
estimating an execution time for the particular program task ([0020] 150 lines 1-2 When there is a new task, the time that may be required is estimated based on the execution history data of the new task); and 
in response to determining that the estimated execution time reaches a particular threshold value ([0043] 301 lines 6-7 when the estimated execution time is greater than the second time threshold, adding the current task to another task queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chen with the teachings of Fan because Fan’s teaching of collecting execution time, using collected execution time to estimate the execution time for a task and allocating the task to an appropriate task queue optimizes task scheduling and improves efficiency (see Fan, [0010] 81 lines 1-4 compared with related technical solutions, this technical solution does not execute tasks in a fixed priority order, nor does it directly arrange new tasks in a queue with fewer tasks, but combines the execution time of the new tasks to determine the appropriate The task queue, which can coordinate the arrangement of various tasks, optimize task scheduling, and improve the efficiency of task execution).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn and Chen, as applied to claim 1 above, and in view of Bachmutsky et al. (US 2019/0317802 Al herein Bachmutsky). 

As per claim 4, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches further comprising selecting, by the server computer system, the particular task queue in the first set of task queues (Blackburn Fig. 1, 120, 122, 124, 100 multiple processor computing system; Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the work queue associated with the identified green queue availability flag).

Blackburn and Chen fail to teach the determining is that the particular task queue supports a particular quality of service parameter associated with the particular program task.

However, Bachmutsky teaches the determining is that the particular task queue supports a particular quality of service parameter associated with the particular program task ([0133] lines 2-4 assign a work request from an ingress queue to an egress queue based on quality of service (QoS) associated with the assigned work request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chen with the teachings of Bachmutsky because Bachmutsky’s teaching of allocating work based on quality of service associated with the work provides the advantage of having the option to prioritize or de-prioritize particular work (see Bachmutsky, [0053] lines 1-5 provides quality of service support for placing .
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn and Chen, as applied to claim 1 above, and in view of Del Blaso et al. (US 2018/0018610 Al herein Del Blaso).

As per claim 5, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches  further comprising: repeating the updating of the updated scheduling algorithm (Blackburn Col. 6 lines 3-4 the composite queue sizes are iteratively determined, and therefore updated; Col. 9 lines 38-43 determines if the local queue availability flag for the local processor, which indicates if the work queues for the local processor are or are not available to accept new tasks, should be changed based on the work queue size of the work queues associated with the local processor; Col. 8 lines 36-41 adding a task to the work queue of a remote processor, the particular processor then determines the size of the work queue to which the task was just added and determines if that work queue is unavailable and if the availability of the work queue has changed, the particular processor updates the associated queue availability flag); and in response to use of the repeatedly updated scheduling algorithm, assigning the particular program task to a task queue in the first set of task queues (Blackburn Col. 2 lines 24-26 selecting a work queue associated with a processor within a multiple processor architecture to assign a new task; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue .

Blackburn and Chen fail to teach reassigning the particular program task to a different task queue.

However, Del Blaso teaches reassigning the particular program task to a different task queue ([0009] lines 3-5 reassigning one or more of the first product uncompleted tasks to one or more different queues in order to meet the completion date).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chen with the teachings of Del Blaso because Del Blaso’s teaching of reassigning tasks to a different queue allows for completion deadlines for tasks to be met (see Del Blaso, [0009] lines 1-5 determining that the completion date will not be met and, based thereon, reassigning one or more of the first product uncompleted tasks to one or more different queues in order to meet the completion date).
	
As per claim 6, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches further comprising assigning the assigned particular program task to a task queue in the first set of task queues (Blackburn Col. 2 lines 24-26 selecting a work queue associated with a processor within a multiple processor architecture to assign a new task; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective 
to be assigned; Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the work queue associated with the identified green queue availability flag).

Blackburn and Chen fail to teach reassigning the assigned particular program task to a different task queue in response to determining that execution of a different program task in the particular task queue is exceeding an estimated execution time.

However, Del Blaso teaches reassigning the assigned particular program task to a different task queue in response to determining that execution of a different program task in the particular task queue is exceeding an estimated execution time ([0057] lines 15-17 if the load in one queue is disproportionately high, the manager module 120 may reassign one or more tasks in the queue to one or more other queues; [0056] lines 18-20 the load for a queue may be or include a measure of an amount of time required to complete all of the listed tasks in the queue; [0040] lines 2-5 calculate an estimated time for completion of the project. The estimated time may be based on various factors, including, for example, the time associated with each remaining task; [0040] lines 10-15 When the estimated completion time is later than the targeted completion time, the systems and methods may take corrective action. The corrective action may include, for example, assigning one or more tasks to additional processes (e.g., computers and/or people), reassigning one or more tasks to different processes; [0106] lines 7-11 When it is not be completed on time, one or more of the uncompleted tasks may be reassigned and/or reprioritized. For example, if an uncompleted task is presently assigned to a queue with a high load, the task may be assigned to a queue with a lower load).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn with the teachings of Del Blaso because Del Blaso’s teaching of estimating completion time and reassigning tasks to different queues provides the advantage of adjusting queues in order to meet target completion times when they are not met (see Del Blaso, [0040] lines 10-12 When the estimated completion time is later than the targeted completion time, the systems and methods may take corrective action.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn and Chen, as applied to claim 1 above, and in view of Tiwary et al. (US 2018/0307757 Al herein Tiwary).

As per claim 7, Blackburn and Chen teach The method of claim 1. Blackburn specifically teaches further comprising: receiving a program task (Col. 7 lines 55-56 One source of tasks to be assigned to the various processors is through network messages received from a network interface;); selecting, using the updated scheduling algorithm, the second set of task queues (Fig. 1, 120, 122, 124; Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the ; and 
assigning based on the selecting of the second set of task queues, the program task in the set of task queues (Fig. 1, 120, 122, 124; Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task; Col. 7 lines 14-17 Each pair of queue availability flags in one embodiment is associated with a respective set of work queues and indicates an ability of the associated set of work queues to accept a new task. In one embodiment, each queue availability flag is assigned one of two values. A first value is referred to as "green" and indicates that the associated work queue is available to accept a task).
Additionally, Chen teaches task associated with the user transaction ([0011] 67 lines 1-2 S1: The transaction authorization terminal receives the transaction data information uploaded by the client, and the transaction information is sent by the user to the client; [0012] 72 lines 1-3 S2: Calculate the first hash value of the transaction data information, generate an authorization ID corresponding to the first hash value, and store the first hash value and the authorization ID in the local database of the transaction authorization terminal; [0015] 88 lines 1-2 S5: Determine whether the authorization ID exists in the local database, if yes, execute S6, if not, send authorization failure to the client).

Blackburn and Chen fail to teach receiving a different program task associated with the user; selecting the second set of task queues for the different program task; assigning, based on the selecting of the second set of task queues, the different program task in a different task queue in the second set of task queues.

However, Tiwary teaches receiving a different program task associated with the user ([0017] lines 8-10 The user, through the web browser, sends a query to the web application requesting that the web application perform a particular processing task; [0028] lines 2-9 determines type of the requested query and directs the query message 111 to a port…that corresponds to the query type. For example, query messages including queries of a first type may be directed to the web application machine 131A, 131B at a first port, query messages including queries of a second type may be directed to the web application machine 131A, 131B at a second port); 
selecting the second set of task queues for the different program task ([0024] lines 7-10 assign query message packets to one of a set of queues. The particular queue to which a query message is assigned may be determined, for example, by the query type; [0028] lines 7-9 query messages including queries of a second type may be directed to the web application machine 131A, 131B at a second port);
assigning, based on the selecting of the second set of task queues, the different program task in a different task queue in the second set of task queues ([0024] lines 7-10 assign query message packets to one of a set of queues. The particular queue to which a query message is assigned may be determined, for example, by the query type; [0040] lines 16-21 .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chen with the teachings of Tiwary because Tiwary’s teaching of receiving a different type of task and allocating the different type of task to a different task queue allows for higher priority queries to be assigned to higher priority queues (see Tiwary, [0034] lines 15-17 a description of the queries that different users 102A, 102N are permitted to make and the types of the respective queries; [0071] lines 5-7 For example, users with a higher priority level may be assigned to higher priority queues).

Claims 8, 9, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Chang and further in view of Fan. 

As per claim 8, Blackburn teaches A non-transitory, computer-readable medium storing instructions that, when executed by a server computer system, cause the server computer system to perform operations comprising (100 multiple processor computing system; Claim 17 lines 5-6 a non-transitory computer readable storage medium having computer readable program code; Col. 16 lines 7-11 The program code may execute entirely on…server.): 
maintaining first and second sets of task queues (Fig. 1, 120, 122, 124 (as first and second sets of task queues); Col. 5 lines 5-9 CPU 1110 is associated with the set of work queues 1120 and only executes tasks placed in the set of work queues 1 120. Similarly, CPU 2 112 is 122, and CPU N 114 is associated with the set of work queues N 124);
collecting performance metrics relating to processing of program tasks from the first and second sets of task queues (Col. 4, lines 32-34 The presented algorithm monitors the processing load of a processor at various set times; Col. 5 lines 45-49 The task distribution process of one embodiment determines processing loading with respect to tasks of a particular priority by iteratively determining, for each work queue priority within the set of work queues, a composite queue size; Col. 5 lines 56-60 determines composite queue size values as a mean value of the number of tasks that are in each type of work queue in all of the work queues, such as the separate queues of different execution priority within the set of work queues 1 120, set of work queues 2 122, and set of work queues N 124); 
updating, based on the collected performance metrics, a scheduling algorithm for assigning a plurality of program tasks to task queues in the first and second sets of task queues (Col. 9 lines 8-12 The updating a local queue availability flag process 200 is embodied in one embodiment in a local flag maintenance processor program 176 and maintains the proper value of the local queue availability flag for each processor; Col. 9 lines 38-43 determines if the local queue availability flag for the local processor, which indicates if the work queues for the local processor are or are not available to accept new tasks, should be changed based on the work queue size of the work queues associated with the local processor); 
a particular program task of the plurality of program tasks (Col. 7 lines 55-56 One source of tasks to be assigned to the various processors is through network messages; Col. 8 line 5 determining to assign a new task); 
selecting the first set of task queues for the particular program task (Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task; Col. 7 lines 14-17 Each pair of queue availability flags in one embodiment is associated with a respective set of work queues and indicates an ability of the associated set of work queues to accept a new task. In one embodiment, each queue availability flag is assigned one of two values. A first value is referred to as "green" and indicates that the associated work queue is available to accept a task); and 
assigning, based on the updated scheduling algorithm, the particular program task in a particular task queue in the first set of task queues (Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the work queue associated with the identified green queue availability flag).

	Blackburn fails to teach task queues that have different blocking characteristics;
collecting performance metrics, including execution times of processed program tasks; estimating an execution time for a particular program task; and selecting, using the estimated execution time, task queues.

However, Chang teaches task queues that have different blocking characteristics ( [0014] lines 1-2 In some embodiments, the to-be-processed task queue is a serial task queue; 

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn by altering the sets of queues with Chang’s teachings so that the sets of queues would have different blocking characteristics because blocking queues follow serial processing which allows for tasks to be processed according to priority (see Chang, [0054] lines 6-8 the to-be-processed task at the head of the serial task queue as a first task, and executing following serial processing; [0072] lines 12-14 arranging the to-be-uploaded event of low priority into the rear of the to-be-uploaded event queue) and because non-blocking queues allow for other tasks to be executed when one task is idle (see Chang, [0013] lines 3-7 for adding, in response to the to-be-processed task queue being unempty and an idle thread existing in a first thread pool, at least a part of the to-be-processed tasks in the to-be-processed task queue to the first thread pool).

Blackburn and Chang fail to teach collecting performance metrics, including execution times of processed program tasks; estimating an execution time for a particular program task; and selecting, using the estimated execution time, task queues.

However, Fan teaches collecting performance metrics, including execution times of processed program tasks ([0041] 288 lines 2-3 obtain the sum of the execution time of the predecessor tasks of the current task queues);
estimating an execution time for a particular program task ([0009] 67 line 4 estimate the estimated execution time of the current task according to the execution history data); and 
selecting, using the estimated execution time, task queues ([0023] 172 lines 1-6 when the estimated execution time is less than the first time threshold, the current task is added to the task queue with the smallest sum of the execution time of the predecessors; When the execution time is greater than or equal to the first time threshold and less than or equal to the second time threshold, the current task is added to the predecessor task execution time and the sum of the execution time is in the second smallest task queue; when the estimated execution time is greater than all When the second time threshold is used, the current task is added to another task queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chang with the teachings of Fan because Fan’s teaching of collecting execution time, estimating the execution time for a task and allocating it to an appropriate task queue based on estimated execution time optimizes task scheduling and improves efficiency (see Fan, [0010] 81 lines 1-4 compared with related technical solutions, this technical solution does not execute tasks in a fixed priority order, nor does it directly arrange new tasks in a queue with fewer tasks, but combines the execution time of the new tasks to determine the appropriate The task queue, which can coordinate the arrangement of various tasks, optimize task scheduling, and improve the efficiency of task execution).

As per claim 9, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8. Blackburn specifically teaches wherein the first and second sets of task queues having different characteristics constitutes the first set of task queues including queues and the second set of task queues including queues, and wherein the selecting includes selecting the first set (Blackburn Fig. 1, 120, 122, 124; Col. 5 lines 5-9 CPU 1110 is associated with the set of work queues 1120 and only executes tasks placed in the set of work queues 1 120. Similarly, CPU 2 112 is associated with the set of work queues 2 122, and CPU N 114 is associated with the set of work queues N 124; Col. 5 lines 10-12 Each of the illustrated set of work queues has a number of different queues that, for example, contain tasks of differing execution priorities; Col. 8 lines 3-5 Further embodiments are able to include any number of queues with different priority levels and therefore any number of types of queues; Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task).
Additionally, Chang teaches queues having different blocking characteristics constitutes blocking queues and non-blocking queues (Chang [0014] lines 1-2 In some embodiments, the to-be-processed task queue is a serial task queue; [0074] lines 1-5 may upload the to-be-uploaded events in the to-be-uploaded event queue to the server…based on the type (for example, a concurrent event queue or a serial event queue)).
 	Additionally, Fan teaches wherein the selecting includes selecting in response to determining that the estimated execution time does not satisfy a threshold value (Fan [0043] 301 lines 6-7 when the estimated execution time is greater than the second time threshold, adding the current task to another task queue). 

As per claim 14, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8.  Fan specifically teaches wherein the collected performance metrics includes respective start and finish times for executed program tasks ([0072] 460 lines 1-2 the start time, waiting time, and completion time of the current task execution are recorded in the database; [0040] 281 lines 3-4 coordinate the arrangement of various tasks).

As per claim 15, Blackburn teaches A system comprising: a memory storing instructions (100 multiple processor computing system; Col. 16 lines 34-35 These computer program instructions may also be stored in a computer readable medium); and 
a processor configured to execute the instructions to cause the system to (Col. 16 lines 25-32 These computer program instructions may be provided to a processor of a general purpose computer…such that the instructions, which execute via the processor of the computer… create means for implementing the functions/acts;): 
assign, using a scheduling algorithm, a plurality of program tasks into a set of queues and a set of queues maintained in the memory (Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 7 lines 14-17 Each pair of queue availability flags in one embodiment is associated with a respective set of work queues and indicates an ability of the associated set of work queues to accept a new task. In one embodiment, each queue availability flag is assigned one of two values. A first value is referred to as "green" and indicates that the associated work queue is available to accept a task); 
based on execution of program tasks from the sets of queues, collect performance metrics of processed ones of the plurality of program tasks (Col. 4 lines 33-34 monitors the processing load of a processor at various set times; Col. 5 lines 45-49 The task distribution process of one embodiment determines processing loading with respect to tasks of a particular priority by iteratively determining, for each work queue priority within the set of work queues, a composite queue size; Col. 5 lines 56-60 determines composite queue size values as a mean value of the number of tasks that are in each type of work queue in all of the work queues, such as the separate queues of different execution priority within the set of work queues 1 120, set of work queues 2 122, and set of work queues N 124); 
update, using the collected performance metrics, the scheduling algorithm (Col. 9 lines 8-12 The updating a local queue availability flag process 200 is embodied in one embodiment in a local flag maintenance processor program 176 and maintains the proper value of the local queue availability flag for each processor; Col. 9 lines 38-43 determines if the local queue availability flag for the local processor, which indicates if the work queues for the local processor are or are not available to accept new tasks, should be changed based on the work queue size of the work queues associated with the local processor); 
select the set of queues for the particular program task (Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task;); and 
assign, based on the updated scheduling algorithm, the particular program task to a particular queue in the set of queues (Col. 8 lines 26-31 when a particular processor has a task .

	Blackburn fails to teach assign tasks into blocking queues and non-blocking queues; execution of program tasks from the blocking and non-blocking queues; estimate, using the collected performance metrics, an execution time for a particular program task of the plurality of program tasks; select, in response to a determination that the estimated execution time satisfies a threshold amount of time, non-blocking queues for the particular program task; assign the particular program task to a particular non-blocking queue in the non-blocking queues.

	However, Chang teaches assign tasks into blocking queues and non-blocking queues ([0020] lines 4-5 arrange to-be-processed tasks into a to-be-processed task queue; [0088] lines 2-4 process a plurality of the to-be-processed tasks in the to-be-processed task queue based on the type (for example, a concurrent task queue or a serial task queue));
execution of program tasks from the blocking and non-blocking queues ([0007] lines 6-8 the to-be-processed task at the head of the serial task queue as a first task and executing following serial processing; [0049] lines 11-14 removing the at least a part of the to-be-processed tasks from the to-be-processed task queue after completing executing the at least a part of the to-be-processed tasks);
non-blocking queues for the particular program task ([0048] lines 1-4 process a plurality of the to-be-processed tasks in the to-be-processed task queue based on the type (for concurrent task queue; [0074] lines 4-6 a concurrent event queue…of the to-be-uploaded event queue);
assign the particular program task to a particular non-blocking queue in the non-blocking queues ([0005] lines 7-8 arranging the to-be-processed task into a to-be-processed task queue; [0013] lines 1-2 the to-be-processed task queue is a concurrent task queue; [0009] lines 3-4 arranging the to-be uploaded event into a to-be-uploaded event queue; [0074] lines 4-6 a concurrent event queue…of the to-be-uploaded event queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn by altering the sets of queues with Chang’s teachings so that the sets of queues would be to be sets of serial (blocking) and concurrent (non-blocking) queues because blocking queues follow serial processing which allows for tasks to be processed according to priority (see Chang, [0054] lines 6-8 the to-be-processed task at the head of the serial task queue as a first task, and executing following serial processing; [0072] lines 12-14 arranging the to-be-uploaded event of low priority into the rear of the to-be-uploaded event queue) and because non-blocking queues allow for other tasks to be executed when one task is idle (see Chang, [0013] lines 3-7 for adding, in response to the to-be-processed task queue being unempty and an idle thread existing in a first thread pool, at least a part of the to-be-processed tasks in the to-be-processed task queue to the first thread pool).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn with Chang’s teaching of assigning a task to a concurrent queue because concurrent queues allow for other tasks to be executed when one task is idle (see Chang, [0013] lines 3-7 for adding, in response to 

	Chang fails to teach estimate, using the collected performance metrics, an execution time for a particular program task of the plurality of program tasks; select, in response to a determination that the estimated execution time satisfies a threshold amount of time.

	However, Fan teaches estimate, using the collected performance metrics, an execution time for a particular program task of the plurality of program tasks (Fan [0020] 150 lines 1-2 When there is a new task, the time that may be required is estimated based on the execution history data of the new task; [0053] 363 line 1 The historical data and manual configuration data collected; [0051] 352 lines 1-3 define the types of tasks in the ERP system, how many task queues need to be maintained to perform task scheduling, and the estimated execution time of each type of task); and
select, in response to a determination that the estimated execution time satisfies a threshold amount of time (Fan [0043] 301 lines 6-7 when the estimated execution time is greater than the second time threshold, adding the current task to another task queue; [0065] 425 lines 1-3 Step 314: Determine the estimated execution time of the current task. If it is less than 2 seconds, go to step 316; if it is more than 2 seconds and less than 30 seconds, go to step 318; if it is more than 30 seconds, go to step 320; [0067] 437 lines 1-2 In step 318, the current task is added to the task scheduling queue with the second lowest sum of estimated execution time of the predecessor task; [0068] 442 In step 320, the current task is added to the other task scheduling queue;).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn and Chang with the teachings of Fan because Fan’s teaching of estimating the execution time for a task and allocating the task to an task queue when its estimated execution time exceeds a threshold optimizes task scheduling and improves efficiency (see Fan, [0010] 81 lines 1-4 compared with related technical solutions, this technical solution does not execute tasks in a fixed priority order, nor does it directly arrange new tasks in a queue with fewer tasks, but combines the execution time of the new tasks to determine the appropriate The task queue, which can coordinate the arrangement of various tasks, optimize task scheduling, and improve the efficiency of task execution).

As per claim 16, Blackburn, Chang, and Fan teach The system of claim 15. Blackburn teaches wherein executing the instructions further causes the system to (Blackburn 100 multiple processor computing system; Col. 16 lines 34-35 These computer program instructions may also be stored in a computer readable medium): 
select the set of queues for a program task (Blackburn Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor);
assign, based on the updated scheduling algorithm, a program task to a given queue in the set of queues (Blackburn Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the 
Additionally, Chang teaches select blocking queues for the program task (Chang [0005] lines 7-8 arranging the to-be-processed task into a to-be-processed task queue; [0014] lines 1-2 the to-be-processed task queue is a serial task queue; [0074] lines 1-5 upload the to-be-uploaded events in the to-be-uploaded event queue to the server…based on the type (for example…a serial event queue)); and 
assign the program task to a given blocking queue in the blocking queues (Chang [0005] lines 7-8 arranging the to-be-processed task into a to-be-processed task queue; [0014] lines 1-2 the to-be-processed task queue is a serial task queue; [0074] lines 1-5 upload the to-be-uploaded events in the to-be-uploaded event queue to the server…based on the type (for example…a serial event queue)).
Additionally, Fan teaches estimate, using the collected performance metrics, a different execution time for a different program task of the plurality of program tasks (Fan [0063] 412 lines 2-4 perform a weighted average analysis on the historical experience value data of the current task (multiple past execution times) to obtain the expected execution of the current task Average time, and through the analysis of environmental data in historical experience data; [0076] 488 lines 1-2 When there is a new task, the time that may be required is estimated based on the execution history data of the new task; [0053] 363 The historical data and manual configuration data collected);
select, in response to a determination that the different execution time fails to satisfy the threshold amount of time, the queue for the different program task (Fan [0024] 182 lines 1-2 If the execution time of the new task is calculated to be very short, the new task can be added 488 lines 2-3 new task is added to the appropriate queue according to the situation of each task queue; [0065] 425 Step 314: Determine the estimated execution time of the current task. If it is less than 2 seconds, go to step 316; [0066] 431 Step 316: Add the current task to the task scheduling queue with the smallest sum of estimated execution time); and
assign the different program task to a given queue (Fan [0076] 488 lines 2-3 new task is added to the appropriate queue according to the situation of each task queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn, Chang, and Fan with the teachings of Chang so that the system selects sets of serial task queues and assigns tasks to a serial task queue because serial queues follow serial processing which allows for tasks to be processed according to priority (see Chang, [0054] lines 6-8 the to-be-processed task at the head of the serial task queue as a first task, and executing following serial processing; [0072] lines 12-14 arranging the to-be-uploaded event of low priority into the rear of the to-be-uploaded event queue). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn, Chang, and Fan with the teachings of Fan so that a set of serial task queues can be selected and a serial task queue can be assigned a different program task based on the fact that the estimated execution time of the different program task failed to satisfy a threshold in order to improve processing efficiency (see Chang, [0065] 425 Step 314: Determine the estimated execution time of the current task. If it is less than 2 seconds, go to step 316; [0066] 431 lines 1-3 Step 316: Add the current task to the task scheduling queue with the smallest sum of estimated execution time of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang and Fan, as applied to claim 8 above, and further in view of Savage et al. (US 2013/0254163 Al herein Savage)

As per claim 10, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8. Blackburn specifically teaches wherein the selecting includes, in response to determining a given program task that is external to the server computer system(Blackburn Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 8 lines 46-48 A particular processor of one embodiment of the present invention determines the processor to which to assign a new task; Col. 1 lines 38-43 Processors incorporated in multiple processor architectures, such as a Symetric Multiple Processor (SMP) server, are assigned tasks by a task distribution process or similar process. In an example, a task distribution process receives a task specification in a network message received through a network interface).

	Blackburn, Chang, and Fan fail to teach determining that data to be used to process a given program task is located in a database that is external.

determining that data to be used to process a given program task is located in a database that is external ([0038] lines 1-12 Regarding the retrieval of information needed by an agent to perform a work task assigned by the platform, the
agent includes a hierarchy to identify the location of information needed to complete the task but not presently in a file possessed by the agent…When the needed information is not found locally, and is not located with a peer, the agent retrieves the information from cloud-based storage (e.g., Amazon S3, etc.) or another remote storage entity).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, and Fan with the teachings of Savage because Savage’s teaching of remote storage such as cloud-based storage provides the advantages of cloud-based services such as increased productivity and costs (see Savage, [0003] lines 3-5 cloud-based services to increase productivity, lower support costs, and reduce upfront investments).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 8 above, and in view of Iyengar et al. (US 20170149875 A1 herein Iyengar).

As per claim 11, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8. Blackburn specifically teaches further comprising selecting the first set of task queues in response to determining that performance metrics have been collected for a program task of the plurality of program tasks (Blackburn Col. 8 lines 46-48 A particular .
Additionally, Fan teaches determining that an insufficient amount of performance metrics have been collected ([0060] 398 lines 1-2 Step 304, judge whether there is historical execution data (experience value data) of the current task, if yes, go to step 306, if not, go to step 308; [0062] 407 lines 1-2 Step 308: Obtain the default configuration data of the current task (that is, the default task execution data) from the system default configuration).

Blackburn, Chang, and Fan fail to teach determining that an insufficient amount of performance metrics have been collected to estimate execution times for a different program task of the plurality of program tasks.

However, Iyengar teaches determining that an insufficient amount of performance metrics have been collected to estimate execution times for a different program task of the plurality of program tasks ([0070] lines 6-10 The total number of hours of running an analytics job, according to one embodiment, can be automatically estimated using a prediction model as will be discussed below. However, if this prediction model is not available due to insufficient information; [0071] lines 1-6 A prediction model for the total execution time may be based on an data may be collected from each task that is executed by one or more computation nodes and then is stored in the database 702; [0072] lines 1-2 When this prediction model is not available, such as due to insufficient log data; [0071] lines 25-26 estimate a total execution time of the particular task (or optionally a plurality of tasks)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, and Fan with the teachings of Iyengar because Iyengar’s teaching of determining that an insufficient amount of data has been collected to estimate execution times provides the advantage of using the knowledge that there is insufficient data to turn to another source for an estimate such as a user and to use the user inputted estimate time to determine the cost of computing (see Iyengar, [0070] lines 1-6 The cost of computation hardware typically involves a multiplier of the cost of each machine (i.e., virtual machine, physical machine, or a combination of both virtual and physical machine) per hour multiplied by the number of machines used and multiplied times the total number of hours of execution time; [0072] lines 1-4 When this prediction model is not available, such as due to insufficient log data, an information processing system may query a user (such as via a user interface) to provide a total execution time estimate).
	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 8 above, and in view of Del Blaso. 

As per claim 12, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8. Blackburn teaches wherein the operations further comprise assigning the assigned particular program task to a task queue in the first set of task queues (Blackburn Col. 8 lines 26-31 when a particular processor has a task to assign to a processor, that particular processor identifies a queue availability flag that is green. When a green queue availability flag is identified, the particular processor places the task into the work queue associated with the identified green queue availability flag; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor).
Additionally, Fan teaches assigning the assigned particular program task to a task queue in response to execution of a program task exceeding an estimated execution time (Fan [0043] 301 lines 6-7 when the estimated execution time is greater than the second time threshold, adding the current task to another task queue; [0055] 374 lines 1-2 Assign the task to the targeted task scheduling engine according to the category of the newly added task and the estimated execution time).

	Blackburn, Chang, and Fan fail to teach reassigning the assigned particular program task to a different task queue in response to execution of a different program task in the particular task queue exceeding an estimated execution time.

However, Del Blaso teaches reassigning the assigned particular program task to a different task queue in response to execution of a different program task in the particular task queue exceeding an estimated execution time ([0057] lines 15-17 if the load in one queue is disproportionately high, the manager module 120 may reassign one or more tasks in the queue to 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, and Fan with the teachings of Del Blaso because Del Blaso’s teaching of estimating completion time and reassigning tasks to different queues provides the advantage of adjusting queues in order to meet target completion times when they are not met (see Del Blaso, [0040] lines 10-12 When the estimated completion time is later than the targeted completion time, the systems and methods may take corrective action.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 8 above, and in view of Bachmutsky.

As per claim 13, Blackburn, Chang, and Fan teach The computer-readable medium of claim 8. Blackburn specifically teaches wherein the operations further comprise selecting the particular task queue in the first set of task queues (Fig. 1, 120, 122, 124; Col. 2 lines 24-26 selecting a work queue associated with a processor within a multiple processor architecture to assign a new task; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor).

Blackburn, Chang, and Fan fail to teach in response to determining that the particular task queue supports a particular quality of service parameter associated with the particular program task.

However, Bachmutsky teaches in response to determining that the particular task queue supports a particular quality of service parameter associated with the particular program task ([0133] lines 2-4 assign a work request from an ingress queue to an egress queue based on quality of service (QoS) associated with the assigned work request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn Chang, and Fan with the teachings of Bachmutsky because Bachmutsky’s teaching of allocating work based on quality of service associated with the work provides the advantage of having the option to prioritize or de-prioritize particular work (see Bachmutsky, [0053] lines 1-5 provides quality of service support for placing work requests from ingress queues into a position in an egress queue to prioritize or de-prioritize performance of the work request over other work requests).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 15 above, and further in view of Liu et al. (US 2019/0129787 Al herein Liu).

As per claim 17, Blackburn, Chang, and Fan teach The system of claim 15. Blackburn teaches wherein executing the instructions further causes the system to adjust threshold based on a first number of program tasks assigned to the set of queues and a second number of program tasks assigned to the set of queues (Blackburn 100 multiple processor computing system; Col. 16 lines 34-35 These computer program instructions may also be stored in a computer readable medium; Col. 5 lines 56-61 determines composite queue size values as a mean value of the number of tasks that are in each type of work queue in all of the work queues, such as the separate queues of different execution priority within the set of work queues 1 120, set of work queues 2 122, and set of work queues N 124; Col. 10 lines 4-6 the upper compare value 147 is determined by "adjusting" the mean queue size by increasing that value by 25%; Col. 9 lines 52-55 The threshold to determine if a work queue is unavailable to accept new tasks, i.e., to determine if the queue availability flag should be changed from green to red, is referred to as an "upper compare value 147.").
Additionally, Chang teaches blocking queues and non-blocking queues (Chang [0088] lines 2-4 process a plurality of the to-be-processed tasks in the to-be-processed task queue based on the type (for example, a concurrent task queue or a serial task queue); [0074] lines 1-5 may upload the to-be-uploaded events in the to-be-uploaded event queue to the server…based on the type (for example, a concurrent event queue or a serial event queue)).

Blackburn, Chang, and Fan fail to teach adjust the threshold amount of time based on a first number of program tasks assigned to queues and a second number of program tasks assigned to queues. 

	However, Liu teaches adjust the threshold amount of time based on a first number of program tasks assigned to queues and a second number of program tasks assigned to queues ([0017] lines 2-4 determining the number of I/O requests currently queuing at a layer where the I/O request in the I/O queue is located; and adjusting the threshold time length based on the number; [0045] lines 2-6 When the queues are monitored, the queue monitor may obtain information about the…In an example, information of the queue may include…length of the queue; [0054] lines 4-11 adjust the threshold time length based on the length of the queue. When the length of a queue in a layer is too long, it indicates that the queue stores many elements and thus, should be processed more quickly. Under this condition, the threshold time length may be reduced accordingly. In an embodiment, all the queues in different layers may use one threshold time length.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Blackburn, Chang, and Fan with the teachings of Liu because Liu’s teaching of adjusting a threshold time based on the number of requests in each queue provides the advantage of preventing congestion (see Liu, [0054] lines 4-8 adjust the threshold time length based on the length of the queue. When the length of a queue in a layer is too long, it indicates that the queue stores many elements and thus, should be .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 15, and in view of Tani et al. (JP2013246754A herein Tani) and further in view of Li et al. (CN106445651A herein Li).
Claim mappings for Tani and Li will be made with the translations of JP2013246754A and CN106445651A, respectively. 

As per claim 18, Blackburn, Chang, and Fan teach The system of claim 15. Blackburn teaches wherein the collected performance metrics and wherein executing the instructions further causes the system to select the set of queues (Blackburn 100 multiple processor computing system, 208 determine local work queue size; Col. 5 lines 56-60 determines composite queue size values as a mean value of the number of tasks that are in each type of work queue in all of the work queues, such as the separate queues of different execution priority within the set of work queues 1 120, set of work queues 2 122, and set of work queues N 124; Col. 16 lines 34-35 These computer program instructions may also be stored in a computer readable medium; Col. 5 lines 30-32 determine which processor to assign a new task is based on a size of the in process work queue for that processor; Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor). 
Chang teaches select blocking queues for a program task (Chang [0005] lines 7-8 arranging the to-be-processed task into a to-be-processed task queue; [0014] lines 1-2 the to-be-processed task queue is a serial task queue; [0074] lines 1-5 upload the to-be-uploaded events in the to-be-uploaded event queue to the server…based on the type (for example…a serial event queue)). 

Blackburn, Chang, and Fan fail to teach metrics include a failure indication that is set for a type of program task if a previously executed program task of the type failed to complete, and select for a different one of the same type of program task in response to a determination that the failure indication is set for the type of program task.

However, Tani teaches metrics include a failure indication that is set for a type of program task if a previously executed program task of the type failed to complete and a determination that the failure indication is set for the type of program task ([0031] 367 lines 1-2 if an error occurs and the transaction cannot be completed, an error flag is recorded; [0035] 403 lines 1-2 In the process type data area, data related to the identifier for identifying the individual process in which the error occurred is recorded; [0052] 593 lines 1-6  The service management server 30 that has received the processing request message executes individual processing based on the processing request message. Then, the service management server 30 returns the processing result telegram including the processing result of the individual processing to the transaction common system 20. This processing result message includes data related to the transaction message code, the processing type, and the processing result (completion message or error message)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, and Fan with the teachings of Tani because Tani’s teaching of an a task error flag triggers exception handling so that when an error is detected, the state of the system can be returned to what it was like before the task failed thus making the system more robust (see Tani, [0013] 173 lines 11-12 As a result, when an error occurs, it is possible to cancel the executed processing and efficiently return to the state before the processing).
	
Blackburn, Chang, Fan, and Tani fail to teach select the queues for a different one of the same type of program task in response to a determination that the failure indication is set for the type of program task.

	However, Li teaches select the queues for a different one of the same type of program task in response to a determination that the failure indication is set for the type of program task ([0013] 89 lines 3-4 The task of the preset type is executed; the task-driven engine adds 1 to the cumulative number of failures; [0056] 417 lines 5-6 failed tasks of the preset type will be consumed from the task queue, and a task request of the same preset type will be inserted into the end of the task queue; [0036] 251 lines 4-5 preset types of tasks can be executed in strict accordance with queues).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, Fan, and Tani with the 409 lines 1-2 the processing task system of the embodiment of the present invention has the advantages of high processing efficiency, simplicity and ease of implementation, stability and robustness).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn, Chang, and Fan, as applied to claim 15 above, and further in view of Noureddine et al. (US 2019/0243765 Al herein Noureddine).

As per claim 19, Blackburn, Chang, and Fan teach The system of claim 15. Blackburn teaches wherein each queue of the set of queues is associated with a respective one of a plurality of processors (Blackburn Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 5 lines 33-35 Each work queue in each set of work queues is able to accept tasks that are to be processed by its associated processor). 
	Additionally Chang teaches, wherein each non-blocking queue of the non-blocking queues is associated with a respective processor (Chang [0012] 10-12 a processing unit, configured for processing a plurality of the to-be-processed tasks in the to-be-processed task queue; [0013] lines 1-2 the to-be-processed task queue is a concurrent task queue; [0104] lines 3-4 The described units or modules may also be provided in a processor; [0074] lines 1-5 the mobile device may upload the to-be-uploaded events in the to-be-uploaded event queue…based on the type (for example, a concurrent event queue; [0093] lines 8-10 uploading module is . 

Blackburn, Chang, and Fan fail to teach wherein each queue is associated with a respective one of a plurality of processing cores included in the processor.

	However, Noureddine teaches wherein each queue is associated with a respective one of a plurality of processing cores included in the processor ([0016] lines 3-4 process a series of work units in a multiple core processor system; [0041] lines 3-4 The one of WU queues 143 is associated with a processing element, such as one of cores 140; [0074] lines 7-8 each core 350 is associated with a queue of work units 340).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Blackburn, Chang, and Fan with the teachings of Noureddine because Noureddine’s teaching of a associating a plurality of cores in a processor to a queue because multi-core processors provide improved efficiency (see [0016] lines 2-4 efficiently process a series of work units in a multiple core processor system).
	
As per claim 20, Blackburn, Chang, Fan, and Noureddine teach The system of claim 19. Blackburn specifically teaches wherein each of a subset of the plurality of processors is associated with two or more queues of the set of queues (Blackburn Col. 5 lines 1-2 Each set of work queues within the shared memory 102 is associated with a respective processor; Col. 5 lines 33-35 Each work queue in each set of work queues is able to accept tasks that are to be . 
Additionally, Chang teaches processor is associated with two or more blocking queues of the blocking queues (Chang [0012] 10-12 a processing unit, configured for processing a plurality of the to-be-processed tasks in the to-be-processed task queue; [0007] lines 1-2 the to-be-processed task queue is a serial task queue; [0104] lines 3-4 The described units or modules may also be provided in a processor; [0074] lines 1-5 the mobile device may upload the to-be-uploaded events in the to-be-uploaded event queue…based on the type (for example…a serial event queue); [0093] lines 8-10 uploading module is configured for sending a plurality of the to-be-uploaded events in the to-be-uploaded event queue). 
	Additionally, Noureddine teaches wherein each of a subset of the plurality of processing cores is associated with two or more queues ([0016] lines 3-4 process a series of work units in a multiple core processor system; [0037] lines 5-7 For instance, any of processing cores 140 (or a processing unit within a core) may, in connection with processing a series of work units retrieved from WU queues 143; [0047] lines 14-15 work unit queues associated with each processing core; [0074] lines 7-9 each core 350 is associated with a queue of work units 340 (which may correspond to WU queues 143)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195